 Case 6:18-cv-00188-JRG Document 28 Filed 10/02/18 Page 1 of 1 PageID #: 281




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS


REALTIME DATA LLC,
              Plaintiff,
       v.
INTERNATIONAL BUSINESS MACHINES                   C.A. No. 6:18-CV-00188-JRG
CORPORATION,

              Defendant.

                       ORDER OF DISMISSAL WITH PREJUDICE

       Before the Court is Plaintiff Realtime Data LLC (“Plaintiff”) and Defendant
     .
International Business Machines Corporation’s (“Defendant”) Joint Motion to Dismiss With

Prejudice Pursuant to Rule 41(a)(2). (Dkt. No. 27.) Having considered the Joint Motion, the

court finds that the Motion should be and hereby is GRANTED. Accordingly, it is ORDERED

that all claims between the Parties are DISMISSED WITH PREJUDICE. It is further

ORDERED that all attorneys’ fees, costs of court and expenses shall be borne by each party

incurring the same. The Clerk is directed to CLOSE the above-captioned case.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 2nd day of October, 2018.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
